     Case 4:20-mj-00488-BJ Document 8 Filed 08/28/20            Page 1 of 3 PageID 24



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

UNITED STATES OF AMERICA

v.                                                  No. 4:20-MJ-488

ERIC PRESCOTT KAY

                    JOINT MOTION TO CONTINUE TIME TO INDICT

        The Government and the Defendant, ERIC PRESCOTT KAY, jointly request this

Honorable Court to continue the time upon which an indictment must be filed for this

particular case.

        (1)     The Government filed a criminal complaint against Eric Prescott Kay on

                July 30, 2020, alleging a violation of 21 U.S.C. § 846.

        (2)     Defendant Kay initially appeared before the Honorable Jeffrey L. Cureton

                on August 7, 2020.

        (3)     Under the Speedy Trial Act, 18 U.S.C. § 3161(b), an indictment must be

                returned on the instant charge “within thirty days from the date on which

                [the Defendant] was arrested or served with a summons in connection with

                such charges.” This 30th day will fall on or about September 6, 2020,

                taking into account any excludable time, pursuant to 18 U.S.C. §

                3161(h)(1)(H), and Federal Rule 45(a).

        (4)     The parties request that the Court continue presentation of the Defendant’s

                case to the Grand Jury until September 24, 2020. Both parties believe that
Motion to Continue Time to Indict - Page 1
    Case 4:20-mj-00488-BJ Document 8 Filed 08/28/20               Page 2 of 3 PageID 25



                with additional time in which to gather information about the defendant and

                the circumstances surrounding the events leading to the pending case, a

                plea agreement may be reached, thus negating the need for an indictment,

                or the parties might be in a better position to move forward with the case in

                the most efficient manner.

        (5)     Therefore, the granting of this continuance would be in the interest of

                judicial economy. Both parties further believe that a continuance would

                serve the ends of justice and would outweigh the interest of the public in a

                speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

        (6)     This request is not made in effort to unduly delay the proceedings, but

                rather to insure that justice is achieved. The parties both believe that a

                failure to grant the requested continuance would deny the parties the time

                necessary for effective preparation, taking into account the exercise of due

                diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). As such, return of the

                indictment within the normal 30-day period could result in a miscarriage of

                justice. See 18 U.S.C. § 3161(h)(7)(B)(I).

        (7)     For the foregoing reasons, the parties request that this Honorable Court

                continue the time upon which an indictment must be filed until on or about

                September 24, 2020.




Motion to Continue Time to Indict - Page 2
    Case 4:20-mj-00488-BJ Document 8 Filed 08/28/20             Page 3 of 3 PageID 26



                                             Respectfully submitted,

                                             ERIN NEALY COX
                                             UNITED STATES ATTORNEY


                                             s/ Lindsey Beran
                                             LINDSEY BERAN
                                             Assistant United States Attorney
                                             Texas State Bar No. 24051767
                                             1100 Commerce Street
                                             Suite 300
                                             Dallas, Texas 75242
                                             214.659.8600
                                             lindsey.beran@usdoj.gov




AGREED TO BY:



s/ Lindsey Beran                             s/ Reagan Wynn
LINDSEY BERAN                                REAGAN WYNN
Assistant United States Attorney             Attorney for Defendant




Motion to Continue Time to Indict - Page 3
